DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 07/14/2022 has been entered. 

Response to Arguments

Applicant's submission filed 07/14/2022 has been fully considered.  Applicant’s amendments to the claims have overcome the 112 rejections of record by clarifying language in claims 24, 26, and 28 - 30.  Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Terminal Disclaimer

The terminal disclaimer filed on 07/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,716,888 has been reviewed.  However, the patent being disclaimed has been improperly identified since the number used to identify the patent being disclaimed is incorrect.  The correct number is US Patent No. 10,716,868 (“US’868”).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19 - 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,716,868 B2 (“US’868”). 
This rejection is maintained for the reasons set forth below.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19 - 32 of the instant application are generic to all that is recited in claims 1 - 20 of US’868.  That is, claims 1 - 20 of US’868 fall entirely within the scope of claims 19 - 32 or, in other words, claims 19 - 32 are anticipated by claims 1 - 20 of US’868.  Specifically, the claims of US’868 teach the following:1.  A method of administering anti-1-amino-3-18F-fluorocyclobutane-1-carboxylic acid ([18F]-FACBC) to a subject, comprising the steps of: a) injecting [18F]-FACBC into an 
arm of the subject;  and b) acquiring a positron emission tomography (PET) scan image of at least a pelvic region of the subject;  wherein the subject: i. has consumed no food or drink including water for at least 4 hours prior to the injection;  and ii.  has performed no significant exercise from the day before acquiring the PET scan image through to the time of acquiring the PET scan image;  wherein said arm is in an overhead position while acquiring the PET scan image;  and wherein acquiring the PET scan image starts about 3 to 5 minutes after the [18F]-FACBC has been injected. 2.  The method of claim 1, wherein acquiring the PET scan image starts 4 minutes after [18F]-FACBC is injected. 3.  The method of claim 1, wherein [18F]-FACBC is injected over a time period of about 1 to 2 minutes. 4.  The method of claim 1, wherein [18F]-FACBC is injected over a time period of 1 minute.
5.  The method of claim 1, wherein both arms of the subject are in an overhead position while acquiring the PET scan image. 6.  The method of claim 1, wherein step a) includes injecting a dosage of [18F]-FACBC between 250 MBq and 500 MBq into a right arm of the subject. 7.  The method of claim 1, further comprising the step of: c) obtaining additional PET scan images of the subject by repeating steps a) and b);  wherein the first and additional PET scan images indicate respective first and additional locations and intensities of [18F]-FACBC;  and wherein localisation of [18F]-FACBC indicates a presence of tumour tissue in the 
subject. 8.  The method of claim 7, wherein step c) is carried out between one month to one year after step b) is completed. 9.  The method of claim 7, further comprising the step of: d) comparing the first and additional PET scan images to determine whether at least one of the additional locations or additional intensities of [18F]-FACBC has increased, remained constant, or decreased relative to the respective at least one of the first location or first intensity, thereby diagnosing or monitoring 
metastatic or recurrent cancer in the subject. 10.  The method of claim 1, wherein acquiring the PET scan image further includes acquiring a magnetic resonance imaging (MM) scan image or an X-ray computed tomography (CT) scan image. 11.  The method of claim 10, wherein the PET and MRI scan images or the PET and CT scan images are acquired using a combined PET-MRI system or a combined PET-CT system, respectively. 12.  The method of claim 1, wherein acquiring the PET scan image includes scanning performed in at least 4 bed positions according to the following parameters: scanning starts 3 to 5 minutes after the injection of [18F]-FACBC;  scanning occurs in a direction of feet to head of the subject;  for the first 2 or 3 bed positions, the scanning time per bed position is 4 to 5 minutes;  and for the subsequent bed positions, the scanning time per bed position is 2 to 3 minutes. 13.  The method of claim 12, wherein scanning starts at a proximal thigh of the subject. 14.  The method of claim 1, wherein acquiring the PET scan image is completed within 30 minutes after the injection of [18F]-FACBC. 
15.  A method of administering anti-1-amino-3-18F-fluorocyclobutane-1-carboxylic acid ([18F]-FACBC) to a subject, comprising the steps of: a) injecting anti-1-amino-3-18F-fluorocyclobutane-1-carboxylic acid ([18F]-FACBC) into an arm of the subject while said arm is positioned adjacent to the subject's torso;  b) acquiring a scan image of at least a pelvic region of the subject on a combined positron emission tomography (PET) and magnetic resonance imaging (MRI) scanner or a combined PET and X-ray computed tomography (CT) scanner to obtain a conjoint PET/MRI scan image or a conjoint PET/CT scan image, respectively;  and c) diagnosing whether the subject has recurrent prostate tumours or metastatic tumours based on the scan image;  wherein the subject: i. has performed no significant exercise from the day before the scan through to the time of the scan, and ii.  has consumed no food or drink including water for at least 4 hours prior to the injection;  and wherein said arm remains in an overhead position when acquiring the scan image, and wherein 
the acquiring the scan image starts about 3 to 5 minutes after the [18F]-FACBC has been injected. 16.  The method of claim 15, wherein step a) includes injecting the [18F]-FACBC into a right arm of the subject while the subject is lying down in a horizontal position, and the method includes raising the right arm into the overhead position less than about 5 seconds after injecting the [18F]-FACBC and before acquiring the scan image. 17.  A method of administering anti-1-amino-3-18F-fluorocyclobutane-1-carboxylic acid ([18F]-FACBC) to a subject, comprising the steps of: a) injecting [18F]-FACBC into an 
arm of the subject, wherein the subject has consumed no food or drink including water for at least 4 hours prior to the injection;  b) acquiring a first positron emission tomography (PET) scan image of at least a pelvic region of the subject, said arm being in an overhead position while acquiring the first PET scan image;  c) obtaining a second PET scan image of the subject by repeating steps a) and b), wherein the first and second PET scan images indicate respective first and second locations and intensities of [18F]-FACBC;  d) comparing the first and second PET scan images to determine whether at least one of the second location or second intensity of [18F]-FACBC has increased, remained constant, or decreased relative to the respective at least one of the first location or first intensity;  and e) diagnosing whether the subject has a recurrent prostate tumour or a metastatic tumour based on the comparison in step d), wherein localisation of [18F]-FACBC indicates a presence of tumour tissue in the subject. 
18.  The method of claim 17, wherein the second PET scan image is acquired one month to one year after the first PET scan image is acquired. 
19.  The method of claim 17, wherein the subject has performed no significant exercise from the day before acquiring the first PET scan image through to the time of acquiring the first PET scan image. 
20.  The method of claim 19, wherein the subject has performed no significant exercise from the day before acquiring the second PET scan image through to the time of acquiring the second PET scan image.

Applicant argues that they have filed a terminal disclaimer.
These arguments are not persuasive.  The patent being disclaimed has been improperly identified since the number used to identify the patent being disclaimed is incorrect.  The correct number is US Patent No. 10,716,868 (“US’868”).

Conclusion

No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618